Citation Nr: 1429364	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  10-40 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for jaw condition and teeth fracture due to trauma to the mouth.  

4.  Entitlement to a disability rating greater than 50 percent for headaches, residuals from hit to the mouth.  

5.  Entitlement to a disability rating greater than 10 percent for bilateral hearing loss.

6.  Entitlement to a disability rating greater than 10 percent for traumatic laceration facial scar.  

7.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty from January 1983 to April 1983.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

During the pendency of the appeal, the RO granted service connection for mild traumatic brain injury with no residuals, rated as noncompensably disabling and adjustment disorder with mixed anxiety and depressed mood, rated as 30 percent disabling.  See Rating Decisions dated in April 2011 and December 2012.  The Veteran has not expressed disagreement with the initial ratings, or effective dates assigned to these now service-connected disabilities and has provided no additional argument regarding them.  Accordingly, these matters are not currently before the Board in appellate status, and consideration herein is limited to only those issues listed on the first page of the present decision. 

The Board has reviewed the Veteran's physical claims files as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  In March 2014, the Veteran requested a withdrawal of his appeals of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a jaw condition/teeth fracture due to mouth trauma as well as the issues of higher ratings for service-connected headache disorder, hearing loss, and a facial scar.

2.  Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence suggests that his service-connected disabilities preclude him from securing or maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Substantive Appeal in the claims for service connection for a cervical spine disability, a lumbar spine disability, and a jaw condition/teeth fracture due to mouth trauma as well as the issues of higher ratings for service-connected headache disorder, hearing loss, and a facial scar, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of Withdrawn Claims

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In September 2010, the Veteran filed a substantive appeal to the RO's decisions denying service connection for a cervical spine disability, a lumbar spine disability, and a jaw condition/teeth fracture due to mouth trauma as well as higher initial ratings for headaches, hearing loss, and a facial scar.  See Rating Decisions dated in April 2009, May 2009, September 2009, and April 2010.  In a written statement submitted in March 2014, he requested withdrawal of his appeal of these issues.  See VA Form 646, dated December 4, 2013 and VA Form 27-0820, Report of General Information, dated March 13, 2014.  In view of his expressed desire, further action with regard to these claims is not appropriate. 

Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.  However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

Law and Analysis for TDIU

Here, the Veteran, who was last employed as a stone mason in September 2006, has filed for TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

By way of relevant history, the Veteran filed claims for TDIU in February and May 2009.  See VA Forms 21-8940, Veteran's Application for Increased Compensation Based on Unemployability dated in February 2009 and May 2009.  Rating decisions in May 2009 and September 2009 denied that benefit.  His disability rating at that time was headache residuals from hit to the mouth rated at 50 percent disabling, effective December 6, 2006.  His combined disability rating was also 50 percent.  

During the pendency of the appeal, the RO granted service connection for bilateral tinnitus, rated at 10 percent disabling.  Service connection was also granted for bilateral hearing loss, a facial scar, and mild TBI with no residuals, each rated as noncompensably disabling.  See Rating Decisions dated in April 2010 and April 2011.  The combined rating at that time was 60 percent, effective October 30, 2009.  

Then, in December 2012, the RO granted service connection for adjustment disorder with mixed anxiety and depressed mood, rated at 30 percent, effective November 25, 2011.  Also at that time, the noncompensable evaluations for hearing loss and the facial scar were each increased to 10 percent, effective December 2011.  This resulted in a combined disability rating of 70 percent, effective November 25, 2011 and 80 percent effective December 9, 2011, thus, meeting the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). 

In his May 2009 claim for TDIU the Veteran essentially reported being unable to secure and follow any substantially gainful occupation due to residual disability from a 1982 in-service accident at Camp Shelby.  He indicated that his longest period of continuous employment was from 1998 to 2006 as a self-employed stone mason.  He last worked full time in September 2006.  He completed the eighth grade and had no other education or training.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability dated in February 2009.  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

A November 2006 Social Security Administration (SSA) Disability Decision, shows the Veteran was disabled due to degenerative disc and joint disease of the lumbar spine, chronic low back pain, for which he is not service-connected, as well as anxiety disorder, major depressive disorder, for which he is service-connected. 

The evidentiary record also includes a statement from a VA physician indicating that the Veteran's service-connected post-traumatic migraine headaches would have a severe to preventive impact on his ability to perform physical and sedentary employment due their frequency and intensity.  See C&P Spine Examination Report dated in February 2009.  However, several months later, another examiner concluded that the Veteran's headaches would only moderately affect his ability to do physical employment and would mildly affect his ability to do sedentary employment and determined that the Veteran's non service connected problems (degenerative disc disease, COPD/asthma, and allergic rhinitis) were considered to severely affect his ability to do physical employment and sedentary employment.  See C&P General Medical Examination Report dated in June 2009.  

In December 2011, the Veteran underwent multiple VA examinations to assess the current state of his service-connected disabilities and their impact on his employability.  See the various DBQs re such.  The primary VA examiner noted there would be no impact on sedentary or physical employment related to the Veteran's facial scar and mild TBI residuals.  However there would be a severe impact on sedentary and physical employment related to the Veteran's migraine headaches due to frequency, severity and associated symptoms (pain, light/noise sensitivity, bed rest).  

A VA audiologist observed that the Veteran's tinnitus should not create any functional limitations in as occupational setting.  She also noted that the Veteran's bilateral hearing loss in and of itself does not preclude him from working physical or sedentary employment that does not require acute listening skills.  She concluded that if addressing the Veteran's hearing loss separately, without regard to his other physical impairments, then she would consider it to be minimally disabling in regards to employment.  

Finally, the report of a November 2012 VA mental health examination reflects a finding of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupation tasks only during periods of significant stress or symptoms due to the Veteran's service-connected adjustment disorder with mixed anxiety and depressed mood.  Total occupational impairment was not found.  
While there is evidence suggesting that his occupational impairment is affected by his nonservice-connected as well as his service-connected disabilities, and that some of his service-connected disabilities do not on their own render him unemployable, the Board finds the evidence in equipoise as to whether his service-connected disabilities alone render him unemployable. The 2009 and December 2011 VA examiners opined that the Veteran's service-connected headaches would have a severe to preventive impact on sedentary and physical employment. Although a separate 2009 examiner found his headaches only moderately or mildly limiting to employment, weighing these opinions, and giving the Veteran the benefit of the doubt, the Board finds that he is unemployable due to his service-connected headaches.  Additionally, the medical opinions indicate that his other service-connected conditions have some impact on his employability, and given his education and work background, the Board finds that the collective impact of these service-connected disorders, in conjunction with his service-connected headaches, his education level, and work history, combine to render the Veteran unemployable.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

Moreover, the Veteran has submitted a statement asserting that the effects of his service-connected disabilities are so overwhelming that he is unemployable.  In particular, he has indicated that he has really bad constant headaches that require bed rest for hours, and sometimes days, with no relief.  See VA Forms 4138 dated in January 2011, January 2012.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds the Veteran's statements about his ability to obtain and maintain employment to be credible, as they are consistent with the symptomatology described in the evidence of record.  His service-connected disabilities have clearly placed significant barriers to his obtaining and securing substantially gainful employment in the field for which he has experience, namely, stone masonry.  Indeed, the overall evidence strongly suggests that he is unable to obtain or maintain gainful employment as a result of his service-connected disabilities.

In light of the above, the Board resolves all doubt in the Veteran's favor and finds that the evidence of record supports the grant of a TDIU.

ORDER

The claim for entitlement to service connection for a cervical spine disability is dismissed.

The claim for entitlement to service connection for a lumbar spine disability is dismissed.

The claim for entitlement to service connection for a jaw condition and teeth fracture due to trauma to the mouth is dismissed.

The claim for a disability rating greater than 50 percent for headaches, residuals from hit to the mouth is dismissed.

The claim for a disability rating greater than 10 percent for bilateral hearing loss is dismissed.

The claim for a disability rating greater than 10 percent for traumatic laceration facial scar is dismissed.

Entitlement to a TDIU is granted, subject to the regulations governing the award of monetary benefits. 



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


